DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
Status of Claims
Claims 1-3, 5, 8-11, 13, 15-16, and 21 are under examination. 
Response to Amendment
Applicant’s amendments have cured the claim objections, Specification objection, and 112(b) and 112(d) rejections of record. 
Applicant’s amendments to claim 1 (specifying that the coating covers the plurality of flow channels) has not overcome the previous prior art rejection of Malloy in view of Mogard. Specifically, looking at Mogard’s Figure 2, the coating (3) covers the fuel and matrix material (1a) and the flow channels (9). Examiner believes that Applicant intended the present amendment to overcome Mogard because the replacement Figure 24 shows that the coating 18 dips down into the flow channel 16. However, the claim language does not recite this. The claim language simply states that the coating . This is not equivalent to the coating contacting the curved surface of the flow channels.  	For the purposes of compact prosecution, Examiner has also made rejections in view of Bokor, who does in fact teach a coating directly applied to the surface of the flow channels. 
Applicant’s amendments to claim 13 are essentially negligible, and thus the rejection for claim 13 is maintained. 
Response to Arguments
Applicant's arguments, see § 103 Rejection, the 3-page document in the file dated 01/26/2021, have been fully considered but they are unpersuasive.
Applicant argues (page 2) that, because Malloy teaches “direct contact of the coolant with the fuel bearing material” (col. 1, l. 67 – col. 2, l. 1), then this means that Malloy “cannot be modified by adding a coating thereon without rendering Malloy unsatisfactory for its intended purposes and without destroying the principle of operation of Malloy.” 
Examiner disagrees. While it is true that Malloy’s fuel has direct contact with the coolant, Examiner points to the 1992 date of Malloy’s patent. It was known in the art by the time Applicant’s invention was made (2017) that direct fuel-to-coolant exposure caused the fuel to by corroded by hydrogen. In fact, this research was ongoing around the time of Malloy’s patent, as evidenced by the attached reference Bokor.  	Bokor teaches that coating a fuel matrix surface would “reduce the corrosion of the fuel matrix by hydrogen,” bottom of page 1.  	Bokor describes an experiment to compare uncoated fuel with coated fuel (mid-page 10) and summarizes: “The effect of ZrC coating on the composite fuel elements was analyzed by mechanically removing the coating from all surfaces of several fuel elements and comparing the release of the fission products from coated and uncoated fuel elements. As expected, there was a generally enhanced release from the uncoated material compared to the coated material.”  	Bokor performs another test, results shown in Table 13, to see how the uncoated versus coated fuel withstood gas intrusion. As expected, the uncoated fuel had gas seep into the pores of the matrix material, which increased the “fractional release of fission products” (bottom of page 10), and there were “particularly large effects of coating on Sb, Tc, and I,” Table 13 caption. 
Therefore, the skilled artisan, taking the fuel disk of Malloy, would have been aware, at the time Applicant’s invention was made, that uncoated fuel experienced both hydrogen corrosion as well as fission product release, both of which are highly undesirable. The skilled artisan would therefore be motivated to take Malloy’s fuel disk and apply a coating to it. 
The application of a coating onto Malloy’s fuel disk would not render Malloy’s invention inoperable. Instead, Malloy’s fuel disk would still be cooled by surrounding coolant, albeit indirectly due to the presence of the coating. 
Accordingly, the argument that the skilled artisan would not be motivated to coat Malloy’s fuel disk is unpersuasive. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
A note on interpretation: the limitation “…for containing any byproducts” at the end of Claims 1 and 13 is being interpreted as intended/desired result-type language. 
This clause does not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 
 Therefore, this clause is not given any patentable weight. It is known in the art that a fuel coating will necessarily achieve the purpose of containing byproducts, e.g., as evidenced by US6190725: “Coating[s]…can be thought to effectively reduce the fission gas release,” col. 1, ll. 59-61. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy (US 5,089,219) in view of Mogard (US 3,386,687).
Regarding claim 1, Malloy teaches a fuel plate (disk 12, Fig. 3) for a reactor core comprising: 	a center flow channel (18); 	a fuel region comprising:(“a matrix material such as carbon,” col. 2, ll. 35-36); 	 	a fuel embedded within the matrix material (“nuclear fuel particles,” col. 2, l. 36); and  	 	a plurality of flow channels (20) in a top surface of the fuel region; and 	a coating that covers the fuel for containing any byproducts (“coated fuel particles,” col. 3, l. 43).
Malloy does not explicitly disclose that the matrix material and the flow channels also have a coating on them. 
Mogard does. Mogard is in the same art area of fuels for nuclear reactors (abstract) and teaches (Fig. 2) 	a coating (3) that covers the fuel matrix (1a) and the plurality of flow channels (9) for containing any byproducts. 
A purpose for this teaching is, as described by Mogard (col. 2, ll. 18-20 and col. 2, ll. 54-56), that the coating 3 provides a protective function and allows for heat insulation: “inner tubular protective coating 3” and “The grooves [9] are gas-filled, consequently forming heat insulating spaces between the surface of the fissile fuel and the protective coating 3.”
The combination of the coating of Mogard with the fuel plate of Malloy would have produced a fuel plate for a nuclear reactor including a coated and grooved fuel matrix, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy, a person of ordinary skill would have predicted that . The skilled person’s motivation for the combination would have been the expectation of, as described by Mogard (col. 2, ll. 18-20 and col. 2, ll. 54-56), that the coating 3 provides a protective function and allows for heat insulation: “inner tubular protective coating 3” and “The grooves [9] are gas-filled, consequently forming heat insulating spaces between the surface of the fissile fuel and the protective coating 3.”
Accordingly, claim 1 is rejected as obvious over Malloy in view of Mogard.

Claims 1, 2, 3, 5, 8, 9, 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Bokor1 (The Behavior of Fission Products During Nuclear Rocket Tests).
Regarding claim 1, Malloy teaches a fuel plate (disk 12, Fig. 3) for a reactor core comprising: 	a center flow channel (18); 	a fuel region comprising: 	 	a matrix material (“a matrix material such as carbon,” col. 2, ll. 35-36); 	 	a fuel embedded within the matrix material (“nuclear fuel particles,” col. 2, l. 36); and  	 	a plurality of flow channels (20) in a top surface of the fuel region; and  	a coating that covers the fuel for containing any byproducts (“coated fuel particles,” col. 3, l. 43).
Malloy does not explicitly disclose that the matrix material and the flow channels also have a coating on them. 
Bokor does. Bokor is in the same art area of fuels for nuclear reactors and teaches  	a fuel body (Fig. 1) with a coating (“ZrC coating”) that covers the matrix material (“graphite – UCZrC matrix”), the fuel (“graphite – UCZrC matrix”), and the plurality of flow channels (“coolant passages”) for containing any byproducts (as explained in mid-page 10): as shown in Figure 1, both the fuel element itself as well as the surfaces of the coolant passages are coated. See also the bottom of page 1: “The coolant passage diameter was approximately 2.54 mm. All surfaces were coated.” 
A purpose for this teaching is, as described by Bokor (paragraph bridging pages 1 and 2), that the coating is to “reduce corrosion of the fuel matrix by hydrogen (see Fig 1).” See also mid-page 10: “The effect of the ZrC coating on the composite fuel elements was analyzed…As expected, there was a generally enhanced release [of fission products] from the uncoated material compared to the coated material.” 
The combination of the coating of Bokor with the fuel plate of Malloy would have produced a fuel plate for a nuclear reactor including a fuel with grooves formed in its surface and a coating over the entire surface, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy, a person of ordinary skill would have predicted that combining Bokor’s coating with Malloy's fuel plate would have produced Applicant's claimed invention of a grooved and coated fuel plate.
The skilled person’s motivation for the combination would have been the expectation of, as described by Bokor (paragraph bridging pages 1 and 2), that the coating is to “reduce corrosion of the fuel matrix by hydrogen (see Fig 1).” See also mid-page 10 where Bokor describes the undesirable release of fission products in uncoated fuel: “The effect of the ZrC coating on the composite fuel elements was analyzed…As expected, there was a generally enhanced release [of fission products] from the uncoated material compared to the coated material.” 
Accordingly, claim 1 is rejected as obvious over Malloy in view of Bokor.
Regarding claim 2, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim, and Malloy additionally teaches a plurality of flow channels in a bottom surface of the fuel region (“Grooves 20 may be provided on either the upper or lower faces of each disk or on both faces,” col. 2, ll. 45-46).
Regarding claim 3, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim, and Malloy additionally teaches wherein the flow channels (20) have a constant width from the center flow channel (18) to an outer perimeter of the fuel plate (see Fig. 3).
Regarding claim 5, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim, and Malloy additionally teaches wherein the flow channels (20) extend radially from the center flow channel (18) to an outer (see Fig. 3).
Regarding claim 8, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim, and Malloy additionally teaches wherein the matrix material is at least one of tungsten, tantalum, iridium, hafnium, lithium hydride, carbon, zirconium carbide, and molybdenum (“a matrix material such as carbon to bind nuclear fuel particles into a disk,” col. 2, ll. 35-36).
Regarding claim 9, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim, and Bokor additionally teaches wherein the fuel is at least one of natural uranium metal, depleted uranium, enriched uranium, plutonium, thorium, uranium dioxide, uranium nitride, uranium carbide, plutonium dioxide, and thorium oxide (“uranium fuel,” top of page 3). The skilled artisan would have been motivated to utilize the uranium fuel of Bokor because, as is extremely well-known in the art, uranium is the standard fuel used in all commercial nuclear reactors. Therefore, the skilled artisan has much more data about uranium fuel than any other type of fuel. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized Bokor’s uranium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 10, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim, and Bokor additionally teaches wherein the (“ZrC,” bottom of page 1).  	The skilled artisan would have been motivated to utilize the ZrC coating taught by Bokor for the reasons already described in the above rejection of claim 1. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized Bokor’s ZrC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 11, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim, and Malloy additionally teaches wherein the thin fuel plate (12) is flat (see Fig. 3).
Regarding claim 21, the above-described combination of Malloy with Bokor teaches all the elements of the parent claim. 
This combination does not explicitly teach wherein each fuel plate of the plurality of fuel plates is 0.2 - 0.4 cm in thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the thickness of each plate to be between 0.2-0.4 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, the skilled artisan is readily aware of the advantages and disadvantages of increasing or decreasing the size of the .
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy and Burkes2 (An overview of current and past W-UO2 CERMET fuel fabrication technology), in further view of Hocker (US 3,189,524).
Regarding claim 13, Malloy teaches a subcore (Fig. 1) for a reactor comprising:  	a housing (14); and  	a plurality of stacked sections contained within the housing, each section comprising:  	 	a plurality of fuel plates (12); and  		a moderator (38);  			wherein each fuel plate of the plurality of fuel plates (12) comprises: 				a center flow channel (18); and 				a fuel region comprising: 					a matrix material (“a matrix material such as carbon,” col. 2, ll. 35-36);  					a fuel embedded within the matrix material (“nuclear fuel particles,” col. 2, l. 36); and  					a plurality of flow channels (20, Fig. 3) in at least one of a top surface and a bottom surface of the fuel region; and 				a coating that covers the fuel for containing any byproducts (“coated fuel particles,” col. 3, l. 43).
Malloy does not explicitly disclose that the matrix material is also coated.
Burkes does. Burkes is in the same art area of CERMET fuels for nuclear thermal propulsion (abstract) and teaches  	a fuel plate (“W-UO2 wafers,” left column, page 212) with a coating that covers the matrix material and the fuel (“a fuel loading of 60 vol% UO2…was used inside a W or W-Re matrix,” left column, page 212) for containing any byproducts: “a tungsten coating was applied to both the interior coolant channels and the exposed fuel element surface,” top left of page 213. 
A purpose for this teaching is, as described by Burkes (e.g., “protective coatings,” left column, mid-page 213) and as is well-known in the art, to provide a protective cladding over the fuel matrix. The skilled artisan is well-aware that coatings over fuel matrices reduce hydrogen corrosion and impede fission product release, e.g., see the attached reference Bokor at the end of page 1 and at mid-page 10. 
The combination of the coating of Burkes with the fuel plate of Malloy would have produced a fuel plate having coolant flow channels embedded in a fuel matrix material, wherein said material was protected by a tungsten coating, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy, a person of ordinary skill would have predicted that combining Burkes’ coating with Malloy's fuel plate would have produced Applicant's claimed invention of a grooved, coated fuel plate. The skilled person’s motivation for the combination would have been the expectation of, as described by Burkes (e.g., “protective coatings,” left column, mid-page 213) and as is well-known in the art, to . The skilled artisan is well-aware that coatings over fuel matrices reduce hydrogen corrosion and impede fission product release, e.g., see the attached reference Bokor at the end of page 1 and at mid-page 10. 
This combination does not explicitly disclose that the moderator is a plate.
Hocker does teach this. 
Hocker is also in the art area of fuel elements for nuclear reactors and teaches (col. 4, ll. 24-29) a fuel element formed from a plurality of fuel plates alternating with graphite moderator plates: “…plates of nuclear fuel, breeder material and graphite (as moderator plates) alternately arranged side by side.” 
A purpose for this teaching is, as explained by Hocker (claim 1), that this alternating arrangement of stacked fuel-moderator plates allows the moderator members to provide support for the fuel to keep it in a desirable spaced array. Additionally, as known by the ordinary skilled artisan, having moderator plates so close to the fuel plates allows the moderator plates to act as both moderators and reflectors (e.g., Hocker, col. 3, ll. 3-4: “Graphite is used as a moderator and reflector”), which means that neutrons produced in the fuel plates are more likely to be fission-inducing thermal neutrons and are less likely to escape. 
The combination of the graphite moderator plates of Hocker with the fuel plates of above-combined Malloy with Burkes would have produced a plurality of stacked fuel and moderator plates, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the . 
The skilled person’s motivation for the combination would have been the expectation of, as explained by Hocker (claim 1), that this alternating arrangement of moderator plates allows the moderator members to provide support for the fuel to keep it in a desirable spaced array. Additionally, as known by the ordinary skilled artisan, having moderator plates so close to the fuel plates allows the moderator plates to act as both moderators and reflectors (e.g., Hocker, col. 3, ll. 3-4: “Graphite is used as a moderator and reflector”), which means that neutrons produced in the fuel plates are more likely to be fission-inducing thermal neutrons and are less likely to escape. Accordingly, claim 13 is rejected as obvious over Malloy and Burkes in view of Hocker.
Regarding claim 15, the above-described combination of Malloy with Burkes and Hocker teaches all the elements of the parent claim, and this combination additionally teaches wherein  	the matrix material is at least one of tungsten, tantalum, iridium, hafnium, lithium hydride, carbon, zirconium carbide, and molybdenum (Malloy, “a matrix material such as carbon to bind nuclear fuel particles into a disk,” col. 2, ll. 35-36; Burkes, “a W or W-Re matrix,” left column, page 212); wherein 	the fuel is at least one of natural uranium metal, depleted uranium, enriched uranium, plutonium, thorium, uranium dioxide, uranium nitride, uranium carbide, (Burkes, “UO2 wafers,” page 212; examiner notes that UO2 is uranium dioxide); and wherein  	the coating is at least one of tungsten, tantalum, zirconium carbide, niobium carbide, and hafnium (Burkes, “a tungsten coating was applied to both the interior coolant channels and the exposed fuel element surface,” top left of page 213).  	The skilled artisan would have been motivated to utilize the uranium fuel of Burkes because, as is extremely well-known in the art, uranium is the standard fuel for nuclear reactors. The skilled artisan would have been motivated to utilize the tungsten coating of Burkes for the protective reasons described above in the rejection of claim 13. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized Burkes’ uranium and tungsten materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 16, the above-described combination of Malloy with Burkes and Hocker teaches all the elements of the parent claim, and this combination additionally teaches wherein the moderator plate comprises graphite (Hocker, “…plates of nuclear fuel, breeder material and graphite (as moderator plates) alternately arranged side by side,” col. 4, ll. 24-29). The skilled artisan would have been motivated to utilize the graphite material of Hocker for its “desirable physical properties” (col. 2, ll. 53-54)…“as a moderator and reflector,” col. 3, ll. 3-4. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached 19-page NPL reference. 
        2 See the 11-page NPL reference in the file 12/11/2020.